             Case 1:19-cv-11334-GHW Document 20 Filed 05/15/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 5/15/2020
------------------------------------------------------------------X
  RICARDO VELASQUEZ,                                              :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :   1:19-cv-11334-GHW
                                                                  :
  WEST 54 LIQUORS LLC, a New York limited                         :        ORDER
  liability company, d/b/a 10th Ave Wines & Liquors, :
  453 WEST 54 STREET HOUSING                                      :
  DEVELOPMENT FUND CORPORATION, a :
  New York corporation,                                           :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        The time for 453 West 54 Street Housing Development Fund Corporation to answer or

otherwise respond to the complaint is extended to June 15, 2020.

        Furthermore, the application to adjourn the initial pretrial conference is granted. The initial

pretrial conference is adjourned to June 29, 2020 at 3:00 p.m. The joint letter and proposed case

management plan described in the Court’s December 13, 2019 order, Dkt. No. 7, must be submitted

no later than June 22, 2020. The initial pretrial conference will take place by telephone. The parties

are directed to use the conference call dial-in information and access code noted in the Court's

Emergency Rules in Light of COVID-19, available on the Court’s website, and are specifically

directed to comply with Emergency Rule 2(C).

        As an aside, the Court notes that counsel must enter an appearance to represent a client

before this court.

        Plaintiff is directed to serve this order on all Defendants not represented by counsel and

retain proof of service.
       Case 1:19-cv-11334-GHW Document 20 Filed 05/15/20 Page 2 of 2



     The Clerk of Court is directed to terminate the motion pending at Dkt. No. 19.

     SO ORDERED.

Dated: May 15, 2020                             _____________________________________
                                                         GREGORY H. WOODS
                                                        United States District Judge




                                              2
